CLD-103                                                       NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                      No. 12-4218
                                      ___________

                            FELICIA SHARON SINGLETON,
                                             Appellant

                                            v.

                      SHANNON COLLINS; MICHAEL COLLINS
                       ____________________________________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 2:12-cv-05974)
                       District Judge: Honorable Norma L. Shapiro
                       ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                    January 31, 2013

               Before: RENDELL, JORDAN and GARTH Circuit Judges

                            (Opinion filed: February 13, 2013)
                                        _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Felicia Sharon Singleton appeals pro se from the District Court’s order dismissing

her complaint. Because the appeal presents no substantial question, we will summarily

affirm the District Court’s order.
                                             I.

       In 2011, the Bucks County Orphans’ Court terminated Singleton’s parental rights,

and awarded custody of her son to the defendants, Shannon and Michael Collins.

According to a motion she filed in the District Court, which the court treated as a motion

for reconsideration, Singleton later underwent psychiatric treatment and now believes she

is sufficiently mentally stable to care for her son. Although she did not state a claim for

relief in the complaint, her motion for reconsideration appeared to seek reinstatement of

her parental rights.

        During screening pursuant to 28 U.S.C. § 1915(e), the District Court read

Singleton’s complaint to be a request for federal review of the custody determination

made by the Bucks County Orphans’ Court. Accordingly, the District Court dismissed

her complaint for lack of subject matter jurisdiction under the Rooker-Feldman doctrine.

Singleton filed a timely notice of appeal.

                                             II.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary

review over the District Court’s dismissal of the complaint under section 1915(e)(2)(B).

See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We review de novo

determinations regarding the District Court’s subject matter jurisdiction. See Metro. Life

Ins. Co. v. Price, 501 F.3d 271, 275 (3d Cir. 2007). We may summarily affirm a

judgment of the District Court on any basis supported by the record if the appeal does not


                                             2
raise a substantial question. See I.O.P. 10.6; see also Murray v. Bledsoe, 650 F.3d 246,

247 (3d Cir. 2011) (per curiam).

                                             III.

       Although the intent of Singleton’s complaint is unclear, to the extent that she

sought federal review of the decision of the Bucks County Orphans’ Court, the District

Court properly dismissed her complaint pursuant to the Rooker-Feldman doctrine. Under

Rooker-Feldman, lower federal courts lack subject matter jurisdiction to engage in

appellate review of state court determinations. See Turner v. Crawford Square

Apartments III, L.P., 449 F.3d 542, 547 (3d Cir. 2006). Rooker-Feldman is confined to

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basics

Indus. Corp., 544 U.S. 280, 284 (2005). “[T]here are four requirements that must be met

for the Rooker-Feldman doctrine to apply: (1) the federal plaintiff lost in state court; (2)

the plaintiff complains of injuries caused by the state-court judgments; (3) those

judgments were rendered before the federal suit was filed; and (4) the plaintiff is inviting

the district court to review and reject the state judgments.” Great W. Mining & Mineral

Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (internal quotation marks

and brackets removed), cert. denied, 131 S. Ct. 1798 (2011). Singleton’s complaint, read

together with her motion for reconsideration and her filings in this Court, demonstrate

that all four Rooker-Feldman requirements are met. Singleton alleged that her parental
                                              3
rights were terminated pursuant to an adverse judgment of the Bucks County Orphans’

Court. Although she named the custodial parents as defendants in her suit, it appears that

she was seeking a federal court ruling reinstating her parental rights. Therefore, the

District Court properly applied the Rooker-Feldman doctrine to dismiss Singleton’s

complaint for lack of subject matter jurisdiction. Her remedy, if any, lies in the state

courts, not the federal courts.

       Accordingly, the District Court did not err in dismissing Singleton’s complaint for

lack of subject matter jurisdiction, and we will summarily affirm the District Court’s

order. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                               4